Citation Nr: 0322864	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  01-07 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from May 1977 to September 
1984.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO)l which denied the veteran's 
claim for service connection for a psychiatric disorder 
(bipolar disorder, depression, etc.).  


REMAND

The veteran maintains that her psychiatric disorder had its 
onset in service.  Alternatively, her representative claims 
that the veteran developed depression secondary to a service-
connected hysterectomy.  Service connection is in effect for 
postoperative status of a radical hysterectomy, evaluated 50 
percent disabling since September 1984.  

The veteran's service medical records (SMRs) show that she 
was evaluated at a mental health clinic in October 1977 
following an incident in which she became "nervous" and 
"blacked out" while working.  Following a mental status 
interview, the impressions were mild, acute anxiety state; 
adjustment reaction of adult life (transient).  During 
service, she was found to have cervical carcinoma, and she 
underwent a radical hysterectomy.  

At a general physical examination in May 1984 for purposes of 
a medical board, the veteran reported that her mental health 
was affected because she worried about whether her cancer 
would recur, despite surgery.  She pointed out that she 
became nervous when put under pressure.  An examiner observed 
that her complaints all seemed to be related to her present 
medical conditions/treatment.



After a VA general medical examination in April 1985, the 
assessment was that the veteran had moderate anxiety from 
concern about her physical health, particularly her cancer 
status.  VA clinical records indicate she began receiving 
treatment for chronic depressive disorder beginning in 1986.  
More recent medical records from VA and from a private 
physician further document her treatment for psychiatric 
disability, variously classified, including bipolar disorder, 
generalized anxiety disorder, and major depression.   But no 
post-service clinician has commented on the etiology of any 
of the veteran's current psychiatric disorders.  So a medical 
nexus opinion is needed concerning this to decide her appeal.  
See 38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Schedule a VA psychiatric examination 
to obtain a medical opinion concerning 
the etiology of the veteran's psychiatric 
disorder(s).  The claims folder and a 
copy of this REMAND should be made 
available for the examiner's review prior 
to the examination.  It is imperative 
that all questions listed below be 
answered so the Board has all information 
necessary to adjudicate the pending 
claim.  If the examiner is simply unable 
to make any determination without 
engaging in unwarranted speculation, 
please indicate this.  

Based on a complete review of the claims 
file, the examiner should provide a 
medical opinion responding to the 
following questions:

a)  Is it at least as likely as not that 
any psychiatric disorder the veteran now 
experiences had its onset in service, was 
manifested within the first post-service 
year, or is otherwise attributable to her 
service?  

b)  Is it at least as likely as not that 
any current psychiatric disorder is 
proximately due to or the result of her 
service-connected hysterectomy residuals?  

c)  If not, is it at least as likely as 
not that any current psychiatric disorder 
underwent an increase in pathology, i.e., 
was aggravated due to her service-
connected hysterectomy residuals?  

Please discuss the rationale for the 
opinions expressed.  Also bear in mind 
the standard of proof underlined above 
when formulating the responses.  

2.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Readjudicate the claim in light of 
the additional medical opinion obtained 
and any other additional evidence 
submitted.  If the benefit sought on 
appeal is not granted, send the veteran 
and her representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


